Citation Nr: 9920904	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-30 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1990 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

This case was previously before the Board in October 1998, at 
which time it was remanded for further development.  Such 
development having been completed the case is again before 
the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible.  

2.  The veteran has submitted a well grounded claim for 
service connection for tinnitus.  

3.  The evidence of record does not show that the veteran's 
tinnitus was incurred during active service.


CONCLUSION OF LAW

The veteran's tinnitus was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and the VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Caselaw provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
It has also been determined that a well grounded claim 
requires (1) medical evidence of a current disability, (2) 
lay or medical evidence of a disease or injury in service, 
and (3) medical evidence of a link between the current 
disability and the inservice injury or disease.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post- service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495- 97 
(1997).  For the limited purpose of determining whether a 
claim is well-grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, there is some duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§ 5103(a), depending on the particular facts in each case.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The facts and circumstances of 
this case are such that no further action is warranted.


Factual Background

The veteran's service medical records indicate in a May 1991 
audiogram note that the veteran was routinely exposed to 
hazardous noise.  During service he was treated on several 
occasions for ear problems including otitis media, dizziness, 
ear pain and earaches.  He was seen in December 1991, August 
1992, and March 1993 for these conditions.  Specifically, in 
December 1991 he was seen for complaints of left ear 
pain/discomfort times three days.  In August 1992, he was 
seen for complaints of earache times one day, with decreased 
hearing and dizziness with headaches.  Observation revealed 
that here was positive erythremia.  The assessment was ear 
infection.  In March 1993, in conjunction with complaints of 
cough, sore throat, and runny nose, headaches and earache 
were noted; although the notation seemed to indicated a 
negative sign (-).  The veteran underwent several audiometric 
tests in service, and the only pertinent notation was noted 
above.  

In January 1995, at the time of the veteran's release from 
active duty, he initiated a claim for service connection 
because he had hearing problems.  He failed to report to a VA 
examination scheduled in November 1995.  

Post-service records reveal that the veteran was seen in 
August 1996 for a VA audiology examination.  Regarding 
tinnitus, the examiner stated that the veteran reported 
having high pitched tinnitus bilaterally.  The veteran 
reported tinnitus onset following firing a 50 caliber machine 
gun, and that is currently occurred approximately once per 
week.  In the summary of audiology test results, the examiner 
noted that the veteran had normal hearing bilaterally, and 
period tinnitus bilaterally.  

In August 1996, the veteran also underwent a VA general 
examination.  Among other things, he complained of hearing 
loss in both ears.  Examination of the ears revealed that 
both auditory canals were clean and gray, and both tympanic 
membranes were intact.  In the diagnoses section, the 
examiner noted that there was a history of ear infection; and 
that there was no evidence of an ear infection noted 
bilaterally on that examination.

At his December 1997 personal hearing, the veteran testified 
that he had to operate heavy machine guns, fly aircraft with 
open doors and fire missiles, all without hearing protection.  
He stated that he had ringing in his ears in service after 
these incidents.  The veteran described his current condition 
as one where there was a high pitched noise, a long note, 
which lasted for a long time.  He said that sometimes his 
hearing was just muffled.  The veteran testified that he had 
several ear infections in service and that he was given 
medication for the condition.  He said that the ringing in 
his ears seemed to come from within from both ears.

In October 1998, the Board remanded the veteran's case for 
further development.  It was noted that the veteran currently 
had tinnitus, as noted on the VA examination.  The Board 
noted that despite the fact that tinnitus was not 
specifically documented during active duty, other ear 
problems were documented, his exposure to noise was 
documented, and that the veteran was competent to report that 
he began to experience tinnitus during service, and that he 
had continued to experience tinnitus since service 
separation.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Board cited to the Court's caselaw that indicated that 
the Caluza requirement of a current disability, means that 
the disability is shown to a compensable degree.  Chelte v. 
Brown, 10 Vet. App. 268, 271-272 (1997).  At the time of the 
remand, under VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1997), tinnitus was a compensable disability 
if it was the result of brain trauma, Diagnostic Code 8045, 
or it was persistent as a symptom of head injury concussion 
or acoustic trauma.  38 C.F.R. § 4.87a; Diagnostic Code 6260 
(1997).  It was pointed out that, in the veteran's case, 
tinnitus was found on VA examination in August 1996 but that 
there was no report as to its etiology even though there was 
evidence in the record that the veteran experienced noise 
exposure in service.  

The Board asked that further development be done on this 
case, namely that the names and addresses of all medical care 
providers who had treated the veteran for tinnitus during the 
interim of the appeal be obtained, and that the veteran be 
afforded a VA audiology examination in order to determine the 
etiology of his current tinnitus condition, if possible.  

At the time of the October 1998 remand, the Board also 
decided several other appellate issues including that 
entitlement to service connection for defective hearing was 
denied, based upon the evidence of record.  

In a November 3, 1998 letter, the RO notified the veteran of 
evidence needed to complete the remand actions; including 
securing treatment records.  The veteran was given 60 days 
thereafter to comply with the request.  A VA examination for 
tinnitus was arranged.  

In February 1999, the veteran did not report for a VA 
examination, and it was indicated that the veteran had 
withdrawn his claim.  Other notes indicated that the veteran 
was currently in school and was unable to come in at that 
time.  He would contact the RO when he was available.  

In a March 25, 1999 letter, the RO noted that the veteran had 
missed his February 1999 scheduled VA examination.  The RO 
indicated that the veteran should respond in 60 days for an 
attempt to rescheduled the VA examination.  He was informed 
that if no reply was received within that time period, VA 
would assume that he did not wish to be examined.  



Analysis

Regarding the threshold question of well groundedness, the 
Board determines that the veteran had presented a well 
grounded claim in this instance.  The veteran is competent to 
testify to the fact that he had ringing in his ears in 
service, and that that ringing has continued until now.  That 
is, the veteran is competent to indicate the chronicity of 
the disorder by way of its continued effect of discomfort 
caused to him.  See Savage, supra.  The veteran's statement 
for the purposes of making his claim plausible.

Additional law regarding service connection states that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Initially, it is noted that, effective June 10, 1999, there 
was a change in the regulations regarding defective hearing.  
The change mostly had to do with ratings for hearing loss, 
but regarding the section for tinnitus, instead of referral 
to Diagnostic Code 8046, now the Diagnostic Code for 
tinnitus, 6260, states that recurrent tinnitus is rated 
10 percent.  The corresponding note states that a separate 
evaluation for tinnitus may be combined with an evaluation 
under diagnostic codes 6100, 6200, 6204 or other diagnostic 
code, except when tinnitus supports and evaluation under one 
of those diagnostic codes.  The Court has stated that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  A liberalizing change in a regulation during the 
pendency of a claim must be applied if it is more favorable 
to the claimant, and if the Secretary has not enjoined its 
retroactive application.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas, 1 Vet. App. at 308.  

In this case, it is determined that the more favorable law 
for the veteran is a showing of tinnitus acquired by acoustic 
trauma in service, pursuant to the old regulation; which he 
has been apprised of in the past.  Therefore , the Board need 
not be concerned with the fact that the veteran has not been 
notified of the change in regulations.  See Bernard v. Brown, 
4 Vet. App. 384,  393 (1993).  The newer regulation is more 
specific in that is does not offer the veteran an opportunity 
to show that persistent tinnitus is present as a symptom of 
head injury, concussion or acoustic trauma. 

Based on the evidence of record as presented above, the Board 
finds that the preponderance of the evidence is against the 
claim.  While the veteran's statements that he had ringing in 
the ears since service are deemed credible for the purposes 
of well groundedness, the veteran's same statement is not 
probative when it comes to whether he has a current 
disability that is related to service.  Evidence that 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education; which the veteran is not.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

Evidence probative on the merits of the claim are a statement 
showing that the veteran's exposure to noise in service was 
the cause of his current ringing in the ears, tinnitus.  At 
the time that the May 1991 audiology evaluation was done in 
service, showing that the veteran was routinely exposed to 
hazardous noise, there was no mention of the fact that he had 
ringing in the ears.  Nor were the symptoms of tinnitus 
mentioned in conjunction with the other ear pathology and 
infections noted in service.  The veteran's claim of ringing 
in the ears is noted many years after service separation.  
Furthermore, the fact that the veteran did not report for the 
VA examination scheduled by the Board in its October 1998 
remand, does not help to establish affirmatively that his 
condition arose from service origin.  A medical opinion 
regarding the etiology of the veteran's current tinnitus 
disorder, would have been probative in this matter.  However, 
since the veteran failed to report for VA examination in that 
regard, and since there is no other competent evidence shown 
in the record to indicate the etiology of the disorder, the 
etiology of the disorder remains unknown at this time; and 
tinnitus cannot be said, according to the evidence of record, 
to be of service origin.  

The doctrine of reasonable doubt does not apply in this case, 
as the preponderance of evidence is against the veteran's 
claim.  Accordingly, his claim is denied.  


ORDER

Entitlement to service connection for tinnitus is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

